Citation Nr: 0427857	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  03-21 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder of 
the face.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left knee disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1978 to 
January 1982.  

The claims are before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the above claims.  


FINDINGS OF FACT

1.  Competent evidence of a nexus between the veteran's skin 
disorder of the face and his active service is not of record.  

2.  Entitlement to service connection for a left knee 
disorder was denied by the RO in a September 1991 rating 
decision.  The veteran did not appeal the decision.  

3.  Evidence associated with the claims file since the 
September 1991 rating decision is neither cumulative nor 
redundant and raises a reasonable possibility of 
substantiating the claim for service connection for a left 
knee disorder.  

4.  Competent evidence of a nexus between a current left knee 
disorder and the veteran's active service is not of record.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disorder 
of the face have not been met.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

2.  The September 1991 rating decision denying entitlement to 
service connection for a left knee disorder is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2004).  

3.  The evidence received since the September 1991 rating 
decision is new and material and the claim for entitlement to 
service connection for a left knee disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

4.  The criteria for service connection for a left knee 
disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

Following service, the veteran enlisted in the National Guard 
in 1983.  In his National Guard enlistment physical dated in 
March 1983, the clinical evaluation did not note any 
abnormalities of the knee or the skin.  The veteran also 
denied a history of any skin disease or a trick or locked 
knee.

The veteran filed a claim for entitlement to service 
connection for knee injury in March 1991.  In his 
application, he stated that he was treated for his knee in 
January 1980 in Camp Hansen, Okinawa, Japan.  He described 
his knee injury as occurring when he was "putting up [an] 
antenna for radio equipment on roof of building." He stated 
that he slipped and fell as he was getting down, hurting his 
knee.  

The record shows that the RO tried to obtain the veteran's 
service medical records and accident reports in July 1991 by 
contacting the U.S. Marine Corps and the Texas Army National 
Guard.  Although the veteran's National Guard records were 
obtained, his service records were not located.  

At the time of the September 1991 rating decision denying the 
claim for entitlement to service connection for a left knee 
injury, the evidence of record did not include a diagnosis of 
a left knee disorder, and the RO denied the claim on that 
basis.  The veteran was notified of this decision and of his 
appellate rights by letter dated September 16, 1991, but did 
not appeal.  

In November 2002, the veteran petitioned to reopen his claim 
for entitlement to service connection for a left knee 
disorder.  In December 2002, he added a claim for a skin 
disorder.  

The evidence associated with the claims file since the 
September 1991 rating decision includes the veteran's VA 
outpatient treatment records dated from February 1999 to 
December 2002.  

The veteran was treated for facial swelling caused by poison 
oak and diagnosed with severe contact dermatitis in June 
2000.  

In July 2002, the veteran complained of left knee pain which 
he described as a residual injury that he sustained in the 
military.  In November 2002, he was also diagnosed with left 
knee arthralgia.  He gave a history of falling from a ladder 
during service in 1980.  He was also diagnosed as having 
facial cystic acne.  

In December 2002, a radiology exam was performed, taking 
three views of the knee.  The report noted "no bone or joint 
abnormality" of the left knee, primary diagnostic code was 
"normal" and the impression was "negative."  A diagnosis 
of degenerative joint disease, left knee, was entered.  The 
veteran was also diagnosed as having pseudofolliculitis 
barbae.  


II.  Legal analysis

A.  Duty to notify and assist

VA must inform the claimant about (1) the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) the information and evidence that VA will seek to 
provide; (3) the information and evidence he or she is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

VA satisfied the duty to notify by means of letters to the 
veteran from the RO dated in December 2002 pertaining to his 
left knee disorder and in September 2003 pertaining to his 
skin disorder.  The veteran was told of the requirements to 
successfully establish service connection and to successfully 
reopen a previously adjudicated claim, advised of his and 
VA's respective duties, and asked to submit information 
and/or evidence pertaining to the claims to the RO.  The 
timing and content of the December 2002 letter complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Although the VCAA notice letter for the skin disorder was 
sent after the January 2003 rating decision, any defect with 
respect to its timing was harmless error because the veteran 
did not produce any additional information or evidence upon 
receiving the content-complying notice.  In December 2002, 
the veteran communicated that he had submitted all he had for 
his claim.  This provides a sound basis for concluding that 
the disposition of his claim would not have been different 
had he received pre-AOJ adjudicatory notice.  See 38 U.S.C.A 
§ 7261; Conway v. Principi, 353 F.3d 1369, 1374-75 (Fed. Cir. 
2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The claims file contains the veteran's National Guard records 
and post-service medical records.  VA was unable to obtain 
the veteran's service medical records, and further attempts 
to obtain these records would be futile.  In August 1992, the 
Commandant of the Marine Corps stated that all available 
records had been provided.  The veteran has not indicated the 
existence of additional relevant records that the RO failed 
to obtain.  Thus, VA has assisted the veteran to the extent 
possible.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Here, a VA examination or a medical opinion 
has not been provided, but such was not necessary to make a 
decision on the claim because the evidence does not indicate 
that either a left knee disorder or a skin disorder of the 
face may be associated with the veteran's active service.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the veteran with a medical 
examination absent a showing by veteran of a causal 
connection between the disorder and service).  
 
Accordingly, having determined that the duty to notify and 
assist has been satisfied to the extent possible, the Board 
turns to an evaluation of the veteran's claims on the merits.  

B.  New and material evidence to reopen a claim for service 
connection for a left knee disorder

By letter dated September 16, 1991, the RO notified the 
veteran of the September 1991 rating decision denying service 
connection for a left knee disorder and of his appellate 
rights.  He did not appeal.  Therefore, the RO's decision 
became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302 (2004).

Once a rating decision becomes final under section 7105, 
absent the submission of new and material evidence, the claim 
cannot be reopened or adjudicated by VA.  38 U.S.C.A. 
§§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).  

The issue of whether new and material evidence has been 
submitted to reopen a previously disallowed claim is a 
material issue.  Before the Board may reopen such a claim, it 
must make a finding that new and material evidence has been 
presented.  See 38 U.S.C.A. § 5108, Barnett, 83 F.3d 1380; 
Elkins v. West, 12 Vet. App. 209 (1999).  

At the time of the last final rating decision in September 
1991, there was insufficient evidence of record establishing 
the presence of a left knee disorder.  The newly submitted 
evidence includes the veteran's VA outpatient treatment 
records dated from February 1999 to December 2002, showing 
that he has complained of aching and pain in his left knee on 
several occasions.  In December 2002, a diagnosis of 
degenerative joint disease of the left knee was entered.  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed, 
Justus v. Principi, 3 Vet. App. 510, 513 (1992), and 
consideration must be given to all the evidence since the 
last final denial of the claim.  See Evans v. Brown, 9 Vet. 
App. 273, 284 (1996).  The December 2002 diagnosis is 
sufficient to reopen the claim because it shows a current 
diagnosis of a left knee disorder.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The claim for entitlement to service 
connection for a left knee disorder is thus reopened.  


C.  Service connection for a left knee disorder and a skin 
disorder of the face

In its January 2003 rating decision, the RO did not reopen 
the claim for service connection or a left knee disorder or 
adjudicate it on the merits.  Thus, before adjudicating the 
claim on its merits, the Board must determine whether the 
veteran will be prejudiced by such an action.  The Board 
finds this does not prejudice the veteran, as he has argued 
the merits of his claim since he attempted to reopen it in 
November 2002.  Additionally, he has been provided with the 
information necessary to substantiate his claim for service 
connection for the left knee disorder.  For example, in a 
June 2003 statement of the case, the RO noted that medical 
evidence has not been submitted to show that the veteran's 
left knee disorder was the result of an in-service injury and 
informed the veteran of the evidence necessary to 
substantiate his claim for a left knee disorder.  Therefore, 
the Board's consideration of the claim on the merits does not 
prejudice the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).   

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in active military 
service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Establishing service connection requires 
medical evidence of a current disability; medical evidence 
or, in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

In addition, service connection for arthritis may be 
established based upon a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

As noted above, the veteran's service records are not 
available.  The United States Court of Appeals for Veterans 
Claims (Court) has held that in cases where records once in 
the hands of the government are lost, there is a heightened 
obligation to explain the Board's findings and conclusions, 
and to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); 38 U.S.C.A. 
§ 5107(b).  The analysis of the veteran's claims has been 
undertaken with this heightened obligation in mind.  However, 
while there is a heightened obligation to explain the Board's 
findings and conclusions, there is not a lower standard for 
proving a claim for service connection.  See Russo v. Brown, 
9 Vet. App. 46, 51 (1996).  

There is competent lay evidence of an in-service occurrence 
of an injury, as the veteran has testified to having fallen 
while putting up radio equipment while in service and hurting 
his knee as a result.  He is competent to state his own in-
service experiences as this is within the realm of his 
personal knowledge.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991).  

However, it is unclear whether or not the veteran has a 
current left knee disorder.  He has complained of pain and 
been diagnosed as having arthralgia, but symptoms of pain 
alone do not represent a finding of an underlying disability, 
inasmuch as this symptom standing alone has not been shown to 
be primarily productive of any physical or functional 
impairment.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) (service connection may not be granted for symptoms 
unaccompanied by a diagnosed disability).  The veteran was 
also diagnosed as having degenerative joint disease of the 
left knee on December 12, 2002; however, x-rays taken on 
December 2, 2002, revealed no bone or joint abnormality.  The 
Board is not required to accept a medical diagnosis that is 
unsupported by the objective medical evidence.  See Cross v. 
Derwinski, 2 Vet. App. 150, 153 (1992) (diagnosis of 
traumatic arthritis in hands accompanied by x-rays showing no 
abnormality). 

Regardless, there is no evidence showing that any current 
left knee disorder, first demonstrated many years after 
service, had its onset in service or was manifest to a degree 
of ten percent (in the case of arthritis) within a year of 
service.  To the contrary, on examination for the National 
Guard in March 1983 the veteran denied a history of a trick 
or locked knee and clinical evaluation of the lower 
extremities was normal.  There is no competent evidence of 
record relating any current left knee disorder to any in-
service disease or injury.  The evidence of record does not 
contain a competent medical opinion linking a left knee 
disorder to service and does not show continuity of 
symptomatology since service.  As such, the preponderance of 
the evidence is against the claim for service connection for 
a left knee disorder.  

With respect to a skin disorder of the face, the veteran's VA 
outpatient treatment records show that facial cystic acne was 
noted in November 2002.  A diagnosis of pseudofolliciulitis 
barbae was entered in December 2002, when it was noted that 
he has controlled it over the years by not shaving, and 
"[t]oday he has no problems."  

However, even with a current diagnosis, the claim for a skin 
disorder also fails because the evidence of record does not 
contain any competent medical evidence of a nexus between the 
veteran's diagnosis and service.  There were no references to 
a skin disorder in his National Guard entrance physical 
examination in March 1983.  At that time, the veteran denied 
a history of any skin diseases and clinical evaluation of his 
skin was normal.  There is also no evidence that the veteran 
sought treatment for a skin disorder in the 20 years after 
discharge from service and he has not described any 
continuity of symptomatology.  

In correspondence, the veteran has asserted that his skin 
disorder is due to his military service, and specifically 
attributed it to being forced to shave while in service.  The 
veteran is not competent to state that his disability is 
related to his service as there is no indication that he 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The veteran's assertions of etiology are 
insufficient to establish service connection for this 
disability.  There is no competent medical evidence of record 
relating a current skin disorder of the face to any in-
service disease or injury.  Thus, the preponderance of 
evidence is against the veteran's claim for entitlement to 
service connection for a skin disorder of the face.  

In reaching its determination, the Board has given due 
consideration to the doctrine of equipoise.  The evidence is 
not so evenly balanced so as to allow application of the 
benefit-of-the-doubt rule as required by law and VA 
regulations.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for a skin disorder of the 
face is denied.  

Petition to reopen the claim for entitlement to service 
connection for a left knee disorder is granted.  

Entitlement to service connection for a left knee disorder is 
denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



